    Case: 2:16-cr-00170-EAS Doc #: 76 Filed: 05/05/20 Page: 1 of 4 PAGEID #: 416




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                                Case Nos. 2:16-cr-170
         v.                                                               2:19-cr-214
                                                                Judge Edmund A. Sargus, Jr.
STEVEN C. MOORE,

                  Defendant.

                                                     ORDER

         The matter before the Court is Defendant Steven C. Moore’s (“Defendant”) Motion for

Reconsideration (ECF No. 74). 1 On April 6, 2020, this Court denied Defendant’s motion for bond

(ECF No. 73). Defendant now moves the Court to reconsider that Order (ECF No. 74). The

Government filed a response in opposition (ECF No. 75). For the following reasons, Defendant’s

motion (Case No. 2:16-cr-170 ECF No. 74; Case No. 2:19-cr-214, ECF No. 24) is DENIED.

                                                          I.

         On April 6, 2020, this Court, in accordance with 18 U.S.C. § 3142(f) and § 3142(e), denied

Defendant’s motion for bond. (ECF No. 73.) The Court considered the offense’s nature and

circumstances, the weight of the evidence against Defendant, Defendant’s history and

characteristics, and the nature and seriousness of the danger to the community the Defendant’s

release would pose. (See id.) The Court also acknowledged that while COVID-19 creates a

generalized risk, Defendant did not claim any special risk. (Id. at 5.) The Court concluded that




1
  The instant matter involves two related criminal offenses which resulted in two sperate cases, 2:16-cr-170 and 2:19-
cr-214. On October 22, 2019, the Court found that both cases are related and transferred them to the undersigned’s
docket. (ECF No. 5, Case No. 2:19-CR-214). Hereinafter, all citations will refer to Case Number 2:16-cr-170, unless
otherwise stated.
    Case: 2:16-cr-00170-EAS Doc #: 76 Filed: 05/05/20 Page: 2 of 4 PAGEID #: 417




“although COVID-19 poses a significant risk to all persons, Defendant still poses a risk to the

public that requires his continued detention.” (Id. at 7.)

                                                 II.

        Defendant now asks the Court to reconsider its Order. Defendant argues there are

conditions of release which would reasonably assure his appearance and the safety of the

community. (ECF No. 74 (citing 18 U.S.C. § 3142(f)).) Defendant contends home confinement

with electronic monitoring and specific instructions only to leave the house for health, medical,

and substance abuse treatment, as approved by his pretrial services or probation officer, achieve

the desired result. (Id.)

        Defendant also argues there is a compelling reason for his release. (Id. (citing 18 U.S.C. §

3142(i)).) Defendant argues that his underlying health conditions and the conditions at the

Franklin County Corrections Center II (“FCCCII”) make it more likely he will contract COVID-

19 and be subject to hospitalization or death. (Id.) Additionally, Defendant argues that his

constitutional rights are being violated as he potentially faces death while incarcerated and is

prevented from adequately conferring with his counsel to prepare for his defense. (Id.)

        The Government argues the facts that initially justified keeping Defendant detained remain

true. (ECF No. 75.) The Government contends that nothing about the COVID-19 pandemic

changes the defendant’s propensity to commit violent acts while on supervised release. (Id.) The

Government also notes that Defendant’s motion ignores the comprehensive precautionary

measures that jails and prisons have taken to prevent the transmission of COVID-19. (Id.) Finally,

the Government argues that if the facts in this motion justify Defendant’s release than nearly all

other detainees would also be subject to release, which would certainly jeopardize the community

rather than promoting its health and safety. (Id.) The Government’s arguments are well-taken.
   Case: 2:16-cr-00170-EAS Doc #: 76 Filed: 05/05/20 Page: 3 of 4 PAGEID #: 418




       The facts the Court previously used to determine whether there is a combination of

conditions which would reasonably assure the appearance of Defendant and the safety of the

community have not changed. The Court previously acknowledged that “COVID-19 has created

a global pandemic which poses significant health risks to every individual.” (ECF No. 73.) The

Court stated that while the virus creates a generalized risk, Defendant had not claimed a special

risk. Defendant now argues that his underlying health concerns combined with the conditions at

FCCCII create a special risk. As the Government points out, however, Defendant has not been

diagnosed with the virus and thus, his concerns are somewhat speculative.

       Even assuming Defendant is at a higher risk of contracting the virus due to his underlying

health conditions and the conditions in FCCCII, this does not outweigh all the other factors in §

3142(g). This Court previously noted that Defendant has committed four separate violations of

his supervised release, engaging in conduct which included: being indicted on state charges

relating to the possession of drugs, concealing a firearm, having a weapon on disability, and

forgery; testing positive for drugs and being terminated from his drug treatment program; and

being indicted on new federal charges. (ECF No. 73.) This Court also noted Defendant was found

by both a state grand jury and a federal grand jury to have committed criminal behavior.

Additionally, Defendant absconded from his state charges where he remained at large for five

months. The Court noted this conduct evidenced both Defendant’s dangerousness and non-

compliance. Finally, the Court concluded that Defendant’s behavior evidenced a disregard for the

law and an apparent ability to easily obtain firearms. These facts established Defendant’s release

would present a serious danger to the community. All of these facts remain true.

       In conclusion, nothing has changed in the Court’s analysis that releasing Defendant poses

a significant danger to the community. The motion is DENIED.
   Case: 2:16-cr-00170-EAS Doc #: 76 Filed: 05/05/20 Page: 4 of 4 PAGEID #: 419




                                           III.

      In sum, Defendant’s motion for reconsideration (Case No. 2:16-cr-170 ECF No. 74; Case

No. 2:19-cr-214, ECF No. 24) is DENIED.

      IT IS SO ORDERED.



5/5/2020                                  s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
